



Exhibit 10.1


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is entered into as of
________________, by and between Pioneer Energy Services Corp., a Texas
corporation (the “Company”), and the undersigned individual (“Indemnitee”).


RECITALS


The Company and Indemnitee recognize the continued difficulty in obtaining
liability insurance for directors and officers, the significant increases in the
cost of such insurance and the general reductions in the coverage of such
insurance.


The Company and Indemnitee further recognize the substantial increase in
corporate litigation in general, subjecting directors and officers to expensive
litigation risks at the same time as the availability and coverage of liability
insurance has been severely limited.


The Company desires that Indemnitee resist and defend against what Indemnitee
may consider to be unjustified investigations, claims, actions, suits and
proceedings which have arisen or may arise in the future as a result of
Indemnitee’s service to the Company and its subsidiaries and affiliates.


The Company desires to attract and retain the involvement of highly qualified
persons, such as Indemnitee, to serve and be associated with the Company, and
accordingly wishes to provide for the indemnification and advancement of
expenses to Indemnitee to the maximum extent permitted by law.


AGREEMENT


In consideration of the premises and the covenants contained herein, the Company
and Indemnitee agree as follows:


A.    DEFINITIONS


The following terms shall have the meanings defined below in this Agreement:


1.    “Board” means the Board of Directors of the Company.


2.    “Change in Control” means a change in control of the Company occurring
after the date of this Agreement of a nature that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), whether or not
the Company is then subject to such reporting requirement; provided, however,
that, without limitation, a Change in Control shall be deemed to have occurred
if at any time after the date of this Agreement (1) any “person” (as Sections
13(d) and 14(d) under the Exchange Act use that term) is or becomes the
“beneficial owner” (as


1

--------------------------------------------------------------------------------





Rule 13d-3 under the Exchange Act defines that term), directly or indirectly, of
securities of the Company representing 40% or more of the combined voting power
of the Company’s then outstanding Voting Stock without the prior approval of at
least two-thirds of the members of the Board in office immediately prior to that
person’s attaining that percentage interest; (2) the Company is a party to a
merger, consolidation, share exchange, sale of assets or other reorganization,
or a proxy contest, as a consequence of which members of the Board in office
immediately prior to that transaction or event constitute less than a majority
of the Board thereafter, or (3) during any 15-month period, individuals who at
the beginning of that period constituted the Board (including for this purpose
any new director whose election or nomination for election by the shareholders
of the Company was approved by a vote of at least a majority of the directors
then still in office who were directors at the beginning of that period) cease
for any reason to constitute at least a majority of the Board.


3.     “Corporate Status” means the status of a person who is or was a director,
officer, partner, employee, agent or fiduciary of the Company or of any other
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise which such person is or was serving at the written request of the
Company.


4.    “Disinterested Director” means a director of the Company who is not a
named defendant or respondent to the Proceeding in respect of which
indemnification is sought by Indemnitee.


5.    “Independent Counsel” means, with respect to any determination involving
Indemnitee’s rights to indemnification under this Agreement, a law firm, or a
member of a law firm, that is experienced in matters of corporation law and
neither contemporaneously is, nor in the five years theretofore has been,
retained to represent:  (a) the Company or Indemnitee in any matter material to
either such party, (b) any other party to the Proceeding giving rise to a claim
for indemnification hereunder or (c) the beneficial owner, directly or
indirectly, of securities of the Company representing 40% or more of the
combined voting power of the Company’s then outstanding Voting Stock. 
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights to indemnification
under this Agreement.


6.    “other enterprise” shall include, but shall not be limited to, an “other
entity” as Section 1.01 of the TBCA defines that term.


7.    “Proceeding” means any threatened, pending or completed action, suit,
proceeding or claim, or any inquiry, hearing or investigation, whether civil,
criminal, administrative, investigative or other, in which Indemnitee may be or
may have been involved as a party or otherwise by reason of an indemnifiable
event.


8.    “TBCA” means the Texas Business Corporation Act, as from time to time
amended.




2

--------------------------------------------------------------------------------





9.    “Voting Stock” means all outstanding shares of all classes and series of
capital stock of the Company entitled to vote generally in the election of
directors, considered as one class; and, if the Company shall have shares of
Voting Stock entitled to more or less than one vote for any such share, any
reference in this Agreement to a percentage in voting power of Voting Stock
shall be calculated by reference to the percentage of votes the holders of those
shares are entitled to cast generally in the election of directors.


B.    AGREEMENT TO INDEMNIFY


1.    General Agreement. The Company shall indemnify Indemnitee as and to the
fullest extent Article 2.02-1 of the TBCA permits, as in effect on the date
hereof and to such greater extent as such provision (or any successor provision)
may thereafter from time to time permit, without regard to when the event,
circumstance, action or claim giving rise to a right of indemnification
hereunder arose, whether before or after the date of this Agreement.  The
foregoing right of indemnification shall not be deemed exclusive of any other
rights to which Indemnitee may be entitled as a matter of law or under the
Company’s Articles of Incorporation or Bylaws, any other agreement, vote of
shareholders or directors, or other arrangement. The provisions set forth in
this Agreement are provided in addition to and as a means of furtherance and
implementation of, and not in limitation of, the obligations expressed in this
Section B.1.


2.    Advancement or Reimbursement of Expenses.  The rights of Indemnitee
provided under Section B.1 shall include, but not be limited to, the right to be
indemnified and to have expenses advanced by the Company in all Proceedings to
the fullest extent Article 2.02-1 of the TBCA permits, as in effect on the date
hereof and to such greater extent as such provision (or any successor provision)
may thereafter from time to time permit.  In addition, to the extent Indemnitee
is, by reason of his Corporate Status, a witness or otherwise participates in
any Proceeding at a time when he is not named a defendant or respondent in the
Proceeding, the Company shall indemnify him against all expenses actually and
reasonably incurred by him or on his behalf in connection therewith.  The
Company shall pay all reasonable expenses incurred by or on behalf of Indemnitee
in connection with any Proceeding, whether brought by the Company or otherwise,
in advance of any determination respecting entitlement to indemnification
pursuant to this Agreement within 10 days after the receipt by the Company of a
written request from Indemnitee accompanied by documentation reasonably
evidencing such expenses and requesting such payment or payments from time to
time, whether prior to or after final disposition of such Proceeding; provided
that Indemnitee undertakes and agrees in writing that he will reimburse and
repay the Company for any expenses so advanced to the extent that it shall
ultimately be determined, in accordance with the provisions of Article 2.02-1 of
the TBCA, that he is not entitled to be indemnified against such expenses. For
purposes of this Agreement, “expenses” of Indemnitee shall be deemed to include,
without limitation, damages, judgments, fines, penalties, including ERISA excise
taxes and penalties, settlements and costs, attorneys’ fees and disbursements
and costs of attachment or similar bond, investigations and any expenses
actually paid or reasonably incurred by Indemnitee in connection with
investigating, defending, being a witness in, participating in (including on


3

--------------------------------------------------------------------------------





appeal), or preparing for any of the foregoing in, any Proceeding relating to an
indemnifiable event, and any federal, state, local or foreign taxes (increased
by any taxes imposed by such payments) actually and reasonably incurred or
suffered by Indemnitee as result of the actual or deemed receipt of any payments
under this Agreement.


3.    Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee has been successful
on the merits in defense of any Proceeding or in defense of any claim, issue or
matter in such Proceeding, Indemnitee shall be indemnified against all expenses
incurred in connection with such Proceeding or such claim, issue or matter, as
the case may be.


4.    Partial Indemnification. If Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for a portion of its expenses,
but not for the total amount of its expenses, the Company shall indemnify
Indemnitee for the portion of such expenses to which Indemnitee is entitled.


5.    No Employment Rights. Nothing in this Agreement is intended to create in
Indemnitee any right to continued service as a director and/or officer with the
Company.


6.    Effect of Certain Proceedings.  The termination of any Proceeding against
Indemnitee in a proceeding by judgment, order, settlement or conviction, or on a
plea of nolo contendere or its equivalent, shall not (except as this Agreement
otherwise expressly provides) by itself adversely affect the right of Indemnitee
to indemnification or create a presumption that he did not conduct himself in
good faith and in a manner that he reasonably believed, in the case of conduct
in his official capacity, that was in the best interests of the Company or, in
all other cases, that was not opposed to the best interests of the Company or,
with respect to any criminal Proceeding, that he had reasonable cause to believe
that his conduct was unlawful, and that Indemnitee shall be deemed to have been
found liable in respect of any claim only after he shall have been so adjudged
by a court of competent jurisdiction after exhaustion of all appeals therefrom.


7.    Expenses of Enforcement of this Agreement.  In the event that Indemnitee,
pursuant to this Agreement, seeks a judicial adjudication to enforce his rights
under, or to recover damages for breach of, any rights created under or pursuant
to this Agreement, Indemnitee shall be entitled to recover from the Company, and
shall be indemnified by the Company against, any and all expenses he actually
and reasonably incurs in that judicial adjudication but only if he prevails
therein.  If it shall be determined in that judicial adjudication that
Indemnitee is entitled to receive part but not all of the indemnification or
advancement of expenses sought, the expenses Indemnitee incurs in connection
with that judicial adjudication shall be reasonably prorated in good faith by
counsel for Indemnitee.






4

--------------------------------------------------------------------------------





C.    INDEMNIFICATION PROCESS


1.    Notice and Cooperation By Indemnitee. Indemnitee shall give the Company
notice in writing as soon as practicable of any Proceeding involving Indemnitee
for which indemnification will or could be sought under this Agreement. Notice
to the Company shall be given in accordance with Section E.8 below; but the
omission to so notify the Company will not relieve it from any liability that it
may have to Indemnitee, unless the delay in notification prejudiced the Company
in the underlying Proceeding. In addition, Indemnitee shall give the Company
such information and cooperation regarding the Proceeding as the Company may
reasonably request.


2.    Determination of Request.  Upon written request to the Company by
Indemnitee for indemnification pursuant to this Agreement, a determination, if
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in accordance with Article 2.02-1 of the TBCA; provided, however,
that, notwithstanding the foregoing, if a Change in Control shall have occurred,
such determination shall be made by Independent Counsel selected by the Board
from a list of three reasonably acceptable choices proposed by Indemnitee,
unless Indemnitee shall request that such determination be made in accordance
with Article 2.02-1F (1) or (2) of the TBCA.  The Company shall pay any and all
reasonable fees and expenses of Independent Counsel incurred in connection with
any such determination.  If a Change in Control shall have occurred, Indemnitee
shall be presumed (except as otherwise expressly provided in this Agreement) to
be entitled to indemnification under this Agreement upon submission of a request
to the Company for indemnification, and thereafter the Company shall have the
burden of proof in overcoming that presumption in reaching a determination
contrary to that presumption.  The presumption shall be used by Independent
Counsel, or such other person or persons determining entitlement to
indemnification, as a basis for a determination of entitlement to
indemnification unless the Company provides information sufficient to overcome
that presumption by clear and convincing evidence or the investigation, review
and analysis of Independent Counsel or such other person or persons convinces
him or them by clear and convincing evidence that the presumption should not
apply.


3.    Assumption of Defense. In the event the Company advances any expenses for
any Proceeding against Indemnitee, the Company shall be entitled to assume the
defense of such Proceeding, with counsel approved by Indemnitee (such approval
not to be unreasonably withheld), upon delivery to Indemnitee of written notice
of its election to do so. After delivery of such notice, approval of such
counsel by Indemnitee and the retention of such counsel by the Company, the
Company will not be liable to Indemnitee under this Agreement for any fees of
counsel subsequently incurred by Indemnitee with respect to the same Proceeding
unless (i) the employment of counsel by Indemnitee has been previously
authorized by the Company, (ii) Indemnitee shall have reasonably concluded,
based on written advice of counsel, that there may be a conflict of interest
with such counsel retained by the Company or (iii) the Company ceases or
terminates the employment of such counsel with respect to the defense of such
Proceeding, in any of which events the fees and expenses


5

--------------------------------------------------------------------------------





of Indemnitee’s counsel shall be at the expense of the Company. At all times,
Indemnitee shall have the right to employ counsel in any Proceeding at
Indemnitee’s expense.


4.    No Settlement Without Consent. The Company shall not settle any Proceeding
in any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent, such consent not to be unreasonably withheld,
conditioned or delayed.


5.    Limitation of Actions and Release of Claims. Following a Change in
Control, no Proceeding shall be brought and no cause of action shall be asserted
by or on behalf of the Company against Indemnitee, or Indemnitee’s spouse,
heirs, estate, executors or administrators, after the expiration of one year
from the alleged act or omission of Indemnitee giving rise to the Proceeding or
cause of action, unless Indemnitee fraudulently conceals the facts underlying
such Proceeding or cause of action.


D.    DIRECTOR AND OFFICER LIABILITY INSURANCE


1.    Good Faith Determination. The Company shall from time to time make a good
faith determination whether or not it is practicable for the Company to obtain
and maintain a policy or policies of insurance with reputable insurance
companies providing the directors and officers of the Company or its
subsidiaries or affiliates, with coverage for losses incurred in connection with
their services to the Company or its subsidiaries or affiliates or to ensure the
Company’s performance of its indemnification obligations under this Agreement.
Among other considerations, the Company will weigh the costs of obtaining such
insurance coverage against the protection afforded by such coverage.


2.    Coverage of Indemnitee. To the extent the Company maintains an insurance
policy or policies providing directors’ and/or officers’ liability insurance,
Indemnitee shall be covered by such policy or policies, in accordance with its
or their terms, to the maximum extent of the coverage available for any of the
Company’s directors and/or officers. The Company shall not be liable under this
Agreement to make any payment of amounts otherwise indemnifiable hereunder if
and to the extent that Indemnitee has otherwise actually received such payment
under any bylaws, insurance policy, contract, agreement or otherwise.


E.    MISCELLANEOUS


1.    Amendment of this Agreement. No supplement, modification or amendment of
this Agreement shall be binding unless executed in writing by the parties
hereto. No waiver of any of the provisions of this Agreement shall operate as a
waiver of any other provisions (whether or not similar), nor shall such waiver
constitute a continuing waiver. Except as specifically provided in this
Agreement, no failure to exercise or any delay in exercising any right or remedy
shall constitute a waiver.


2.    Subrogation. In the event of payment under this Agreement, the Company
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure


6

--------------------------------------------------------------------------------





such rights, including the execution of such documents necessary to enable the
Company to bring suit to enforce such rights.


3.    Binding Effect. This Agreement shall be binding upon and insure to the
benefit of and be enforceable by the parties hereto and the Company’s successors
(including any direct or indirect successor by purchase, merger, consolidation,
or otherwise to all or substantially all of the business and/or assets of the
Company) and assigns, as well as Indemnitee’s spouses, heirs, and personal and
legal representatives.


4.    Severability and Construction. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. The Company’s inability, pursuant to a court
order, to perform its obligations under this Agreement shall not constitute a
breach of this Agreement. In addition, if any portion of this Agreement shall be
held by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, the remaining provisions shall remain enforceable to the fullest
extent permitted by applicable law. The parties hereto acknowledge that they
each have had opportunities to have their respective counsels review this
Agreement. Accordingly, this Agreement shall be deemed to be the product of both
of the parties hereto, and no ambiguity shall be construed in favor of or
against either of the parties hereto.


5.    Duration of Agreement.  This Agreement shall continue for so long as
Indemnitee serves at the request of the Company as a director, officer,
employee, agent or fiduciary of the Company or as a director, officer, partner,
employee, agent or fiduciary of any other corporation, partnership, joint
venture, trust, employee benefit plan or other enterprise in which the Company
has an interest, and thereafter shall survive until and terminate upon the last
to occur of: (a) the final termination of all pending Proceedings in respect of
which Indemnitee is granted rights of indemnification or advancement of expenses
hereunder and of any proceeding commenced by Indemnitee pursuant to this
Agreement relating thereto; or (b) the expiration of all statutes of limitation
applicable to possible Proceedings arising out of Indemnitee’s Corporate Status.


6.    Counterparts. This agreement may be executed in two counterparts, both of
which taken together shall constitute one instrument.


7.    Governing Law. This agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of Texas,
without giving effect to conflicts of law provisions thereof.




7

--------------------------------------------------------------------------------





8.    Notices. All notices, demands and other communications required or
permitted under this Agreement shall be made in writing and shall be deemed to
have been duly given if delivered by hand, against receipt, or mailed, postage
prepaid, certified or registered mail, return receipt requested, and addressed
to the Company at:


Pioneer Energy Services Corp.
1250 N.E. Loop 410, Ste 1000
San Antonio, Texas 78209
Attn: Chief Financial Officer


And to Indemnitee at the address set forth on the signature page attached
hereto.
    


8

--------------------------------------------------------------------------------





In WITNESS WHEREOF, the parties hereto execute this Agreement as of the date
first written above.




PIONEER ENERGY SERVICES CORP.








________________________________________
Name:
Title:




INDEMNITEE






________________________________________
[Name]


Address:


















    




9